BLD-205                                                      NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 12-4557
                                     ___________

                                ANDREA FINAMORE,
                                           Appellant

                                           v.

             PHILADELPHIA HOUSING AUTHORITY; CARL GREENE
                   ____________________________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                            (D.C. Civil No. 2-08-cv-00815)
                     District Judge: Honorable Petrese B. Tucker
                     ____________________________________

                      Submitted for Possible Summary Action
                 Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   April 18, 2013
       Before: SCIRICA, HARDIMAN and GREENAWAY, JR., Circuit Judges

                              (Opinion filed: May 3, 2013)
                                      _________

                                      OPINION
                                      _________

PER CURIAM

      Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, the District Court

entered an order in October 2008, dismissing the underlying employment discrimination

suit based on a settlement agreement between the parties. Four years later, Andrea
Finamore filed an “Emergency Motion for a Protective Order or Confidentiality Order

Sealing the Record, or, Alternatively, Redacting All of Plaintiff’s Identifiers.” (Dkt. No.

11.) She argued that, since she filed the lawsuit, she has been unable to obtain

employment because “prospective employers . . . perform[] civil litigation background

checks to systematically screen out job applicants who have sued a former employer.”

(Id. p. 11.) Finamore claimed that she interviewed for twenty-six different positions, and,

despite meeting their qualifications, did not receive an offer of employment because of

her litigation history. (Dkt. No. 11-1, pp. 7-10.)

       The District Court denied Finamore’s motion, noting that there is a presumption of

access to judicial records, see In re Cendant Corp., 260 F.3d 183, 194 (3d Cir. 2001), and

recognizing that a party seeking to seal a portion of the judicial record bears the burden of

demonstrating that “disclosure will work a clearly defined and serious injury to the party

seeking closure,” Miller v. Ind. Hosp., 16 F.3d 549, 551 (3d Cir. 1994). The District

Court determined that Finamore “failed to show that her predicament outweighs the

significant public interest in full access to judicial records.” (Dkt. No. 12.) Finamore

timely appealed. (Dkt. No. 13.)

       We have jurisdiction pursuant to 28 U.S.C. § 1291. See In re Newark Morning

Ledger Co., 260 F.3d 217, 220 (3d Cir. 2001). We may summarily affirm an order of the

District Court if no substantial question is presented on appeal. 3d Cir. LAR 27.4 and

I.O.P. 10.6.
       We agree with the District Court that Finamore did not carry the heavy burden of

overcoming the presumption of access to judicial records. See Cendant, 260 F.3d at 194

“Broad allegations of harm, bereft of specific examples or articulated reasoning, are

insufficient” to support sealing a judicial record. Id. Finamore did not present any

specific evidence that she was qualified for a position, yet rejected solely on the basis that

the prospective employer discovered that she previously sued her former employer.

There being no substantial question presented on appeal, we will summarily affirm the

District Court’s order. 1




1
 We have considered all of Finamore’s arguments presented in opposition to summary
action and find them to be without merit. Her motion to expedite her appeal is denied.